DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specifications hall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          Claims 1, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claims 1, 10: it is not clear what particular fluid applicant means in line 2 from the bottom of the claims, gas of the gas turbine engine or an ambient fluid/ air?
Claims 2-9, 11-17 are rejected by virtue of their dependency on claims 1, 10 respectively.
Please note, in the rejection on the merits, the Examiner interprets the fluid as an air.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

          Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Parsons (U.S. 20130315283).
           Parson discloses in Figs. 1-6 a thermal sensor associated with a gas turbine comprising a base 34, 36 to be coupled to the gas turbine, a leading edge 52 and a trailing edge 60, 62. The leading edge could be associated with a heat of the gas turbine engine. [0027] referring to FIG. 2, the sensor includes a housing 32 having the base 34, 36 a gas turbine engine facing. The upper end of the housing 32 includes a connection area 33 which facilitates connection of electrical conduits between the process sensor assembly 70 and, for example, but not limited to, an engine control logic for the avionics system. The housing further includes a pedestal 38 which is generally triangular in cross sections. One side 40 of the triangle is depicted extending between a leading edge 39 and a trailing edge defined by multiple surfaces 42, 44. Air passes over the pedestal 38 at the leading edge passing to the trailing surfaces 42, 44. 
[0028] Beneath the pedestal 38 is an airfoil 46 having a opposed surfaces 48, 50 extending from a leading edge 52. The airfoil 46 includes a gap 54 (separating, thus, thermally insulating the sensor from the leading edge) and extends further defining shields 60, 62. The shields 60, 62 include trailing surfaces 56, 58.
[0030] The process sensor assembly 70 extends from the pedestal 38 between the shields 60, 62. A flow channel (flow inlet) 72 is created between the shields 60, 62 and the process sensor assembly 70 wherein air flows about the process sensor assembly 70 and transfers heat thereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

          Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holl et al. (U.S. 20210270144) [hereinafter Holl] in view of GB 2435521 A [hereinafter GB].
         Holl discloses in Figs. 1-5 a device comprising a pressure and temperature sensor for measuring pressure and temperature of influencing/ associated with a compressor section of a gas turbine engine [0001], [0002] including a heater.
A sensor, comprising:
an airfoil body (104) defining a sensor axis (114, the airfoil body (104) extending between a leading edge (116) and a trailing edge (118) of the airfoil body; a base 192 to be coupled to the gas turbine engine, wherein there is an insulating cavity (cap) 172 between the leading edge and the trailing edge, and a trailing edge inlet/ chamber 162 (in fluid communication with an external environment/fluid/ air) where a temperature sensor is located, Fig. 5;
a heater element (134) extending axially within the airfoil body, the heater element positioned between the leading edge and the trailing edge of the airfoil body; and a
temperature probe (158) extending axially within the airfoil body and positioned within the sensor chamber 162, within inlet 170 and, thus, is between the heater element and the trailing edge of the airfoil body (104), wherein the temperature probe (158) is separated from the heater element by the insulating cavity to limit thermal communication between the temperature probe and the heater element. As shown in Figs. 3, 5 the thermal element is located in a trailing edge and thermally insulated from the leading edge 116. The sensor is supported within the compressor inlet of the gas turbine engine (see claim 15).
For claim 4: [0042] a P2T2 sensor fixed to the gas turbine 12 to measure compressor (or fan) inlet pressure and temperature or a P25T25 sensor fixed to the gas turbine engine 12 to measure pressure and temperature at a location fluidly between low- pressure and high-pressure segments of compressor section 14.
Furthermore, [0024] a device/ method of thermally separating a temperature probe from a heater element is additionally provided. The method includes, at a sensor as described above, heating the leading edge of the airfoil body with the heater element; thermally separating the temperature probe from the heater element by flowing fluid from the environment external to the sensor through the insulating cavity; flowing further fluid from the environment external to the sensor across the temperature probe; and measuring temperature of the fluid flowing across the temperature probe with the temperature probe. 
For claim 2: the fluid is an air, and the leading end and the trailing end are scarfed at an angle to inhibit droplets or particles, as shown in Fig. 1,
For claim 3: the leading end 16 comprising a first conduit fluidly coupled to a heat source 28, Fig. 1.
For claim 4: the leading end includes a second inlet 126 to receive a fluid and being fluidly coupled to a pressure sensor, [0047], Figs. 6, 7.
For claim 6: the device has a fourth conduit/ housing fluidly coupled to the inlet and surrounding the sensor, Fig. 1.
Holl does not explicitly teach that a heat source/ heater is associated with the gas turbine (fluid).
GB discloses a device in the field of applicant's endeavor and teaches a heat pipe 100 in a heat exchange relationship with a supply tube 118 that receives heated gases/ fluid from an engine (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the heater so as to receive hot fluid from the gas turbine/ compressor, so as to provide the probe with heat, so as to minimize the manufacturing costs as needed by having a separate heater, and using the hot fluid generated by the compressor instead, as very well known in the art and taught by GB.

Allowable Subject Matter
Claims 5, 7-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18, 20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holl et al. (U.S. 20210270144) [hereinafter Holl].
Holl discloses in Figs. 1-5 a device comprising a pressure and temperature sensor for measuring pressure and temperature of influencing/ associated with a compressor section of a gas turbine engine [0001], [0002] including a heater.
The sensor has an airfoil body defining a sensor axis and an insulating cavity, where the body extends between a leading edge and a trailing edge of the body. A
heater, element extends axially within the body, where the heater element is positioned between the leading and trailing edges. A temperature probe is extended axially and positioned between a heater element and the trailing edge. The probe is separated from
the element by the cavity to limit thermal communication between the probe and the element. The body has a tip surface that defines an inlet fluidly coupled to the cavity. The pressure and temperature sensor are to be used in a gas turbine engine i.e. aircraft. Can also be used for a water turbine engine.
EP38/72467A1 [hereinafter EP] discloses a device in the field of applicant's endeavor comprising a sensor (100) includes an airfoil body (104), a heater element (134), and a temperature probe (158). The airfoil body (104) defines a sensor axis (114) and having a leading edge (116), a trailing edge (118), and an ice accretion feature (195). The heater element (134) extends axially through the airfoil body (104) between the leading edge (116) and the trailing edge (118) of the airfoil body (104). The temperature (158) extends axially through the airfoil body (104) between the heater element (134) and the trailing edge (118) of the airfoil body (104). The heater element (134) is axially overlapped by the ice accretion feature (195) to accrete ice chordwise forward of a tip surface aperture (170). Gas turbine engines, methods of making sensors, and methods of accreting ice on sensors are also described.
Slavens et al. (U.S. 20140254631) discloses [0011] in Fig. 1 In another aspect, a method for measuring a temperature of combustion gases flowing through a turbine of a gas turbine engine is disclosed. The turbine is disposed within an engine case. The method may include coupling a proximal end of a temperature sensor assembly to the engine case at an upstream portion of the turbine. For example, the probe may be disposed within the stator vanes disposed upstream of the first stage rotor blades. A distal end of the temperature sensor assembly may be directed radially inwards from the engine case and into a flow path of combustion gases. The temperature sensor assembly may include an elongated housing that accommodates a sensor. The
elongated housing may include a distal end portion. The method may further include sensing combustion gas temperatures through a port disposed in the distal end portion. The port may face away from the flow of combustion gases. The method may further include providing leading and trailing plenums in the housing wherein the leading plenum is disposed in a leading side of the housing that faces the flow of combustion gases and wherein the trailing plenum is disposed in a trailing side of the housing that, like the port, faces away from the flow of combustion gases. The leading plenum may provide communication between a cooling air source and film cooling holes disposed in the distal end portion of the housing. The trailing cooling plenum may provide communication between the cooling air source and the port. A sensor assembly comprising: an elongated housing including a proximal end and a distal end portion with a housing body disposed therebetween, the proximal end including an opening for accommodating a sensor, the sensor extending through the housing body to the distal end portion of the housing, the distal end portion of the housing including a port extending generally radially through a trailing side of the distal end portion, the distal end portion including a leading side disposed diametrically opposite the port and the trailing side of the distal end portion, and the leading side of the distal end portion curving towards and terminating at the trailing side of the distal end portion and distally of the port (a claim 1 of Slavens). use of sensing probes within the hot gas-path environment of the turbine(s) would be highly desirable [0007],
The temperature probe is thermally separated from the heater element by the insulating cavity to limit thermal communication between the temperature probe and heater element, so that the accuracy of the temperature measurements provided by the
sensor can be improved. The ice and/or super-cooled moisture entrained within the airstream traversing the engine can be prevented from interrupting the operation of the sensors, when ice is ingested by the sensors and ice accretes on the sensor structure.
(U.S. 20190301949) discloses in Fig. 4 a thermally isolated sensor associated with a gas turbine engine, comprising:
a sensor probe 100 configured to measure a temperature of a fluid associated with the gas turbine engine;
a base 101 to be coupled to the gas turbine engine;
a leading projection 104 coupled to the base that extends into the fluid, the leading projection configured to be heated by a heat source associated with the gas turbine engine; and

a trailing projection 105 coupled to the base that extends into the fluid, the trailing projection downstream from the leading projection, the trailing projection including an inlet, with the sensor element 130 of the probe disposed within the inlet and thermally isolated (heat shield 132) from the leading projection. Discloses a pressure chamber 226 and an air ejector 135, Fig. 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30P M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        November 01, 2022